Citation Nr: 9922372	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-47 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty in the United States Air Force 
from June 1960 to March 1965.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for PTSD, sinusitis, and bilateral hearing 
loss.  In his notice of disagreement, the appellant limited 
his challenge to the denial of service connection for PTSD.  

Having carefully reviewed all of the evidence of record, the 
Board is of the opinion that further development of the 
record and readjudication is necessary.


REMAND

The appellant's record of assignments reveals that he served 
as a chaplain.  The appellant's claims folder contains a 
military assignment order dated January 26, 1964, 
transferring the appellant to Vietnam.  

In a May 1993 letter, N.A., Ph.D., reported that he had 
diagnosed the appellant to have PTSD based upon the 
appellant's account of his Vietnam experiences.  The 
appellant was also diagnosed to have PTSD in a February 1994 
VA PTSD examination.  

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
.  capable of substantiation."  Further, the claim "need 
not be conclusive but only possible" in order meet the 
burden established in the statute.  Kandik v. Brown, 9 Vet. 
App. 434, 439 (1996).  In order for the appellant's claim to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); See Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A veteran seeking service connection for post traumatic 
stress disorder must satisfy the initial burden of submitting 
a well-grounded claim by furnishing (1) medical evidence of a 
current disability, (2) medical or lay evidence of an in-
service stressor, and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App.  128 (1997).

The appellant's claim of service connection for PTSD appears 
to be well grounded.  He has been diagnosed to have  PTSD, 
which has been linked by competent medical opinion to one or 
more claimed experiences in Vietnam.  Through these reports, 
the appellant has proffered (1) medical evidence of a current 
disability, (2) medical or lay evidence of an in-service 
stressor which has been presumed credible for the limited 
purpose of ascertaining whether the claim is well grounded, 
and (3) medical evidence of a nexus between some incident of 
service and the current PTSD disability.  See Cohen, supra.

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, it places upon VA the 
duty to assist the appellant in the development of his claim 
by affording him a medical examination and by obtaining 
relevant records which could possibly substantiate his claim.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. 
§ 5107(a).  

The Board finds that the duty to assist has not been 
satisfied in this case.  The Board first notes that the RO 
has dutifully attempted on several occasions to secure the 
appellant's complete service personnel records from the 
National Personnel Records Center (NPRC).  After five 
requests, the NPRC reported in December 1993 that it was 
unable to locate the appellant's records.  Given that the 
appellant's service personnel records appear to be lost, the 
duty to assist the appellant in the development of his claim 
is heightened.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 
(1992).  

Given that the appellant has presented a well-grounded claim 
and that his records are unavailable, the RO will be directed 
to attempt to secure a more comprehensive statement of the 
appellant's claimed stressors, and further attempt to 
corroborate any of the appellant's claimed stressors by 
recourse to alternate sources besides and including the NPRC.  
In this regard, the Board notes that besides claiming 
stressors relative to his Vietnam service, the appellant has 
also alleged that he saw aircraft crashes and resulting 
casualties while he was at stateside postings.  The appellant 
will be afforded an opportunity to provide a comprehensive 
and detailed listing of these occurrences, as well as his 
Vietnam stressors.  

An award of service connection for PTSD requires:  (1)  a 
clear medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 
§ 3.304(f); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
Whether a claimant has a current medical diagnosis is 
determined by reference to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition, (hereafter, "DSM-
IV").
DSM IV requires that in order for a valid diagnosis of PTSD 
to be rendered, the findings must reflect, inter alia, that 
the person displays persistent avoidance of stimuli 
associated with the trauma, as evidenced by the criteria as 
are set forth in the DSM IV.

The Board also notes that effective on November 7, 1996, 38 
C.F.R. § 4.125 was revised and now provides that, for VA 
rating purposes, a diagnosis of a mental disorder, including 
PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. 
§ 4.125 (1998).  DSM-IV significantly altered the diagnostic 
criteria for PTSD, including the criteria concerning what 
constitutes a recognizable stressor for the disorder. While 
verification of the actual occurrence of an alleged service 
stressor is a question for VA adjudicators, the question of 
whether a stressor is sufficient to result in PTSD (under the 
criteria of DSM-IV) is a medical determination for a 
qualified examiner or other mental health care provider. See 
Cohen, supra.     

Finally, given this significant change of law, and that the 
occurrence of the appellant's claimed stressors has not been 
fully developed, the Board is of the opinion that a 
comprehensive VA psychiatric examination should be conducted 
following the development above.  The Board observes that 
there is no medical evidence of record since the February 
1994 VA examination report.

The Board points out that fulfillment of the duty to assist 
is not discretionary; it has no recourse in this matter but 
to ensure that all pertinent facts are before it prior to the 
time a decision is rendered.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Accordingly, this matter is REMANDED for the following 
development:   

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by record.  In 
particular, the RO should specifically 
request a complete copy of all treatment 
records generated by Dr. N.A. and by the 
appellant's treating VA physician, Dr. B.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  Contemporaneously with its efforts as 
directed in paragraph 1 above:

a.  The RO should contact the 
appellant and request that he provide a 
comprehensive statement containing as 
much detail and information as possible 
concerning the specifics of the stressors 
which he alleges to have experienced 
while in the military, both in Vietnam 
and at stateside postings.  This should 
include a detailed description of the 
events in question, and any other 
identifying information concerning any 
persons purportedly involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.
 
b.  Following receipt of this 
information, the RO will again attempt to 
contact the NPRC to secure the 
appellant's service personnel file, as 
well as attempt to secure corroborating 
information from any likely sources of 
information.  If appropriate, the RO 
should contact records depositories 
maintained by the Department of the Air 
Force Office of the Chaplaincy;  and the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), [(formerly, 
the United States Army and Joint Services 
Environmental Support Group (ESG)] .

3.  The RO should schedule the appellant 
for a comprehensive VA psychiatric 
examination.  This examination should be 
conducted by a psychiatrist who has not 
previously examined, evaluated or treated 
the appellant.  The claims folder and a 
copy of this remand must be provided to 
the examiner prior to the examination.  
The examiner should determine the true 
diagnosis of any currently manifested 
psychiatric disorder, based upon the 
results of the development directed above 
relative to the appellant's claimed 
stressors.  A multiaxial evaluation based 
on the current DSM-IV diagnostic criteria 
is requested.  If a diagnosis of PTSD is 
made, the specific stressor(s) to which 
it is related should be set forth.  The 
report of the examination should be 
associated with the claims folder.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or the specific opinions requested, 
appropriate corrective action is to be 
implemented, including the return of an 
inadequate examination report to the 
responsible physician.  38 C.F.R. § 4.2 
(1998).  

5.  Thereafter, the RO should 
readjudicate the appellant's claim under 
a broad interpretation of the applicable 
regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, 
including any additional laws and 
regulations, and given the applicable 
time to respond thereto.   


The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, while this case is in remand status, 
the appellant and his representative may submit additional 
evidence and argument on the appealed issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).


The appellant is advised that although VA is required by 
statute and by case law to assist appellants in developing 
well-grounded claims, it is well-settled that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also 38 C.F.R. § 3.665 (1998).  
Accordingly, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as are directed 
above are necessary for a comprehensive and correct 
adjudication of his claim.  The appellant's cooperation is 
both critical and appreciated.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

